DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office Action is in response to the application filed on 4/14/2022.  Claims 1,3-4,6-7,10,12-14,16,18,20,22-23,27-28 and 30-32 are presently pending and are presented for examination.
EXAMINER’S AMENDMENT
Authorization for this examiner' s amendment was given in a telephone interview with Li Jiang (Attorney of record Reg#74191) on May 27, 2022. The application has been amended as follows:

1. (Currently Amended) A method of managing a battery assembly used to power at least part of an object, said battery assembly comprising a plurality of batteries, said method comprising:
obtaining a current and/or voltage of each of said plurality of batteries;
generating a signal, with aid of one or more processors and based upon the current and/or voltage of each of said plurality of batteries, that:
causes the formation of electrical connections between the plurality of batteries to form a first number of battery packs that are connected in series, the first number being two or more, each battery pack having a second number of batteries connected in parallel, and the second number being two or more, wherein the electrical connections are formed such that a difference in the current and/or voltage of each battery in the battery pack is less than a threshold when the object is accelerating and less than a different threshold when the object is decelerating; and
causes at least one of the two or more batteries of a first one of the battery packs to disconnect from the first one of the battery packs and connect to a second one of the battery packs while the battery assembly is powering the at least part of the object, in response to the second one of the battery packs not satisfying a battery criterion;
wherein:
the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, and changes in response to the object being in different states; and
the second number increases in real time in response to the object
accelerating in air;
isolating a faulty battery; and
sending an alert that indicates an update in estimated remaining time of operation of the object after the faulty battery is isolated.


13. (Currently Amended) A system for managing a battery assembly used to power at least part of an object, said battery assembly comprising a plurality of batteries, said system comprising:
one or more processors that are individually or collectively configured to:
obtain a current and/or voltage of each of said plurality of batteries;
generate a signal, based upon the current and/or voltage of each of said plurality of batteries, that:
causes the formation of electrical connections between the plurality of
batteries to form a first number of battery packs that are connected in series, the
first number being two or more, each battery pack having a second number of batteries connected in parallel, and the second number being two or more, wherein the electrical connections are formed such that a difference in the current and/or voltage of each battery in the battery pack is less than a threshold when the object is accelerating and less than a different threshold when the object is decelerating; and
causes at least one of the two or more batteries of a first one of the battery
packs to disconnect from the first one of the battery packs and connect to a second one of the battery packs while the battery assembly is powering the at least part of	the object, in response to the second one of the battery packs not satisfying a battery criterion;
wherein:
the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, and changes in response to the object being in different states; and
the second number increases in real time in response to the object
accelerating in air;
isolate a faulty battery; and
send an alert that indicates an update in estimated remaining time of operation of
the object after the faulty battery is isolated.

22. (Cancelled)

23. (Currently Amended) The method of claim [[22]] 1, wherein the threshold includes at least one of an absolute difference in the current and/or voltage between two batteries in the battery pack or a variance or a standard deviation of the current and/or voltage of the batteries in the battery pack.

32. (Currently Amended) A method of managing a battery assembly used to power at least part of an object, said battery assembly comprising a plurality of batteries, said method comprising:
obtaining a current and/or voltage of each of said plurality of batteries; and
generating a signal, with aid of one or more processors and based upon the current and/or voltage of each of said plurality of batteries, that:
causes the formation of electrical connections between the plurality of batteries to form two or more battery packs that are connected in series and each have two or more batteries connected in parallel, such that a difference in the current and/or voltage among the batteries in each battery pack is less than a threshold when the object is accelerating and less than a different threshold when the object is decelerating.

Allowable Subject Matter
Claims 1,3-4,6-7,10,12-14,16,18,20,23,27-28 and 30-32 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1, although the prior art discloses a method of managing a battery assembly used to power at least part of an object, said battery assembly comprising a plurality of batteries, said method comprising: obtaining a current and/or voltage of each of said plurality of batteries; generating a signal, with aid of one or more processors and based upon the current and/or voltage of each of said plurality of batteries, that: causes the formation of electrical connections between the plurality of batteries to form a first number of battery packs that are connected in series, the first number being two or more, each battery pack having a second number of batteries connected in parallel, and the second number being two or more, causes at least one of the two or more batteries of a first one of the battery packs to disconnect from the first one of the battery packs and connect to a second one of the battery packs while the battery assembly is powering the at least part of the object, in response to the second one of the battery packs not satisfying a battery criterion; wherein: the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, and changes in response to the object being in different states; and the second number increases in real time in response to the object
accelerating in air; isolating a faulty battery; and sending an alert that indicates an update in estimated remaining time of operation of the object after the faulty battery is isolated, the prior art of record does not disclose or teach the combination of:

“wherein the electrical connections are formed such that a difference in the current and/or voltage of each battery in the battery pack is less than a threshold when the object is accelerating and less than a different threshold when the object is decelerating.”

Regarding independent claim(s) 13  although the prior art discloses a system for managing a battery assembly used to power at least part of an object, said battery assembly comprising a plurality of batteries, said system comprising: one or more processors that are individually or collectively configured to: obtain a current and/or voltage of each of said plurality of batteries; generate a signal, based upon the current and/or voltage of each of said plurality of batteries, that: causes the formation of electrical connections between the plurality of batteries to form a first number of battery packs that are connected in series, the first number being two or more, each battery pack having a second number of batteries connected in parallel, and the second number being two or more; and causes at least one of the two or more batteries of a first one of the battery packs to disconnect from the first one of the battery packs and connect to a second one of the battery packs while the battery assembly is powering the at least part of the object, in response to the second one of the battery packs not satisfying a battery criterion; wherein: the battery criterion comprises minimum two battery packs in series and minimum two batteries in serials within each battery pack, and changes in response to the object being in different states; and the second number increases in real time in response to the object accelerating in air; isolate a faulty battery; and send an alert that indicates an update in estimated remaining time of operation of the object after the faulty battery is isolated, the prior art of record does not disclose or teach the combination of:

“wherein the electrical connections are formed such that a difference in the current and/or voltage of each battery in the battery pack is less than a threshold when the object is accelerating and less than a different threshold when the object is decelerating.”

Regarding independent claim(s) 32. although the prior art discloses a method of managing a battery assembly used to power at least part of an object, said battery assembly comprising a plurality of batteries, said method comprising:
obtaining a current and/or voltage of each of said plurality of batteries; and
generating a signal, with aid of one or more processors and based upon the current and/or voltage of each of said plurality of batteries, causes the formation of electrical connections between the plurality of batteries to form two or more battery packs that are connected in series and each have two or more batteries connected in parallel, the prior art of record does not disclose or teach the combination of:

“such that a difference in the current and/or voltage among the batteries in each battery pack is less than a threshold when the object is accelerating and less than a different threshold when the object is decelerating. .”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859